Title: Thomas Jefferson to George Jefferson, 22 August 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello Aug. 22. 09.
          Our last account left me some thirty odd Dollars in your debt. I now inclose you one hundred Dollars to cover it.
           I wrote some little time ago to Messrs Gordon & Trokes for a supply of groceries & took the liberty of referring them to you as to the most trust-worthy boatmen, mr Randolph’s boats not being likely to go down soon. a number of others having gone down with the late swell of the river, will allow some choice among them. we shall be in want by their return. The Marquis Fayette has sent me a pair of Shepherd’s dogs by a mr Waddell in the Mentor. mr Waddell was to send them on to you. I will thank you for your usual particular attention to them, & to send them up by a careful boatman.   can you give me any account of the volumes of Newspapers I lent the late mr Burke while writing his history of Virginia.  mr Eppes was to enquire for them & forward them to you.
          Affectionately your’s Th: Jefferson
        